EN BANC ORDER
JESS H. DICKINSON, Presiding Justice.
¶ 1. This matter came before the Court en banc on the formal complaint the Mississippi Bar filed against attorney Joseph Patrick Gautier based upon his plea of guilty in the Circuit Court of Harrison *1281County, Mississippi, to one count of possession of a controlled substance. Gautier was served with process but did not file a response.
¶ 2. On August 9, 2010, the Circuit Court of Harrison County, Mississippi, sentenced Gautier to serve a term of four years’ imprisonment (with credit for time served) followed by three years of reporting post-release supervision in the custody of the Mississippi Department of Corrections, and to pay assessments and fines. On August 13, 2010, the Bar filed this formal complaint pursuant to Rule 6 of the Mississippi Rules of Discipline. Because Gautier has been adjudicated guilty of a felony, the Bar asks this Court to: Strike the name of Joseph Patrick Gautier from the rolls of the Mississippi Bar; immediately suspend Gautier from the practice of law in Mississippi pursuant to Rule 6(a) of the Mississippi Rules of Discipline; enter an order of disbarment pursuant to Rule 6(d) after the time for appeal from the judgment of conviction expires; and, upon entry of an order for disbarment, assess Gautier with the costs associated with this action.
¶ 8. After due consideration, this Court finds that the requested relief should be granted. Further, this Court takes judicial notice of the fact that no appeal has been filed. Therefore, we find that disbarment is proper at this time.
IT IS THEREFORE ORDERED that.
1. Joseph Patrick Gautier is hereby DISBARRED from the practice of law in the State of Mississippi.
2. This order shall constitute notice of disbarment in this cause.
3. The Clerk of this Court shall forward certified copies of this order to Joseph Patrick Gautier and the Executive Director of the Mississippi Bar.
4. Joseph Patrick Gautier shall, within thirty days following entry of this order, notify clients and affected courts of his disbarment, properly disburse all funds he may hold in trust, and comply with all other requirements applicable to disbarred attorneys pursuant to Rule 11 of the Rules of Discipline for the Mississippi Bar.
5. Joseph Patrick Gautier shall, within forty-five days following entry of this order, file an affidavit with this Court stating that all of his clients have been notified of his disbarment and his consequent inability to practice law in Mississippi and that he has complied fully with all of the requirements set forth in Mississippi Rule of Discipline 11, as well as the requirements of this order.
6. The Clerk of this Court shall immediately forward certified copies of this order to the chancery clerk and the circuit clerk of Harrison County and to the senior chancellor of the Chancery Court of Harrison County and to the senior circuit judge of the Circuit Court of Harrison County, and the order shall be entered upon the minutes of those courts in accordance with Rule 8.6(iii) of the Rules of Discipline.
7. The Clerk of this Court likewise shall immediately forward certified copies of this order to the Clerks of the United States District Courts for the Northern and Southern Districts of Mississippi, the Clerk of the United States Court of Appeals for the Fifth Circuit, and the Clerk of the Supreme Court of the United States.
8. Costs of these proceedings are hereby assessed against Joseph Patrick Gautier.
¶ 4. SO ORDERED.